DENSON, J.
The Constitution and the statute law of the state require that all indictments must conclude “against the peace and dignity of the state of Alabama.” —Const. 1901, § 170; Code 1890, § 4893. An indictment which fails to contain the conclusion as stated fails to state an offense and will not support a conviction. The indictment as shown by the record in this case does not contain the conclusion required, and therefore the judgment of conviction must be reversed.
We note, too, that the second count in the indictment fails to contain the necessary averments that the sale was “without a license and contrary to law.”
The juror Jadeo way, having been accepted by the state and the defendant, ivas not subject to peremptory challenge by either side, and the court committed reversible error in allowing the solicitor, against defendant’s objection, to challenge him peremptorily. — Bob Andrews v. State, 44 South. 696.
The questions to the state’s witness Campbell, “Did you use it as a substitute for liquor?” and “Did you drink it for the alcohol that was in it?” called for the reasons and intention of the witness, and should not have been allowed over the objections of the defendant.
Amongst the many charges asked by the defendant and refused by the court was the general affirmative charge with hypothesis. We have seen that the indictment will not support a conviction, and therefore the court erred in refusing this charge.
Reversed and remanded.
Tyson, O. J., and Haralson and Simpson, JJ., concur.